s.
. .-




                    OFFICE OF THE ATTORNEY.        GENERAL   OF TEXAS
                                          AUSTIN




            Honorable Taylor   Carlisle
            Diotriat Attornq
            Kau.lkrtn County
            Kaufman, Texas
            Dear Sir:                        Omliotl
                                                Ii

                       Your letter  of Yul                 ssting the
            ion of this depwtment on the                  ate% therein   haa
            been receive%.   Ye quo                       as foll0wr.t




                                                    tains to the ap-
                                                     uditorr, the %ir-
                                                     lnted a n6w an%




                                  incrcaae in the salary of any such
                 County Auditor, over and above the annual aalary
                 allows such County Auditor under the general law
                 provided in Art, 1645, as aaL% Art, existed on
                 January 1, 1940,’ shall only be alloved as permit-
                 ted with the express consent and approval of the
                 Commlmtloners~ Court of the OoUnty whom County
                                                                   -   2.




Honorable   ‘Paylor CarllsLe,     page 8


     Auditor     is affected   or may be affeoted   by the pro-
     vieions     of this act.’
           “Under the above statement of faots and the
     quoted provision  of Art. 1645 does the District
     Judge hove the right to set the County Auditor’s
     salary at a sum over and above that which existed
     on January 1, 1940, vlthout the express oonsent
     and approval of the Commiasionerm~ Court of Slati-
     mm County by an order duly reoorded in tho minute8
     of aat% Court?   The quertlon put another v&y, doe8
     th8 Commirsionerst Oourt have any diecretlonary
     power ln setting the salary of ruoh Auditor?”
           Benate Bl13 Hoc 119, Aotr of the 4?th Leglrlature,
ttegular Baseion, 1941, anmuiing Artiole 1645, Vernon’r Anno-
tated Civil Statutes,  read8 ia part a8 followat

            “Artiole    164!%    Xn tmy county having a pop&~-
     t&on of thirty-five        thousan% (35,000) inhabltamtr,
     or over* according to.the laot preoedlng Federal
     Ceneus or hav            a tax valuation of F&Steen HLI3*
     lion   (~15,000,003 .OO) Dollars,      or over aocording
     to the last approve% tax roll,         there &all be bi-
     annually appointed an auditor of aooountr and fin-
     ktnoett, the    itle of said officer     to be aounty au-
     ditor, who hall hoi% hi8 offloe          for two (a) pear8
     and Who sha 1 re0eiVe        as OOmpensRtlOASOI?him
     aervioer to the county &I 8uoh oounty auditor,
     an annual salary of not more than the annual aal*
     ery alloved OF paid the aasee$or and oolleotor           of
     taxes Itn his oounty, and not lea8 than the annual
     qalary allowed ruoh county auditor under the gen-
     era1 lav provide% in Article         1645, Revised Civil
     Statutes,     ae said   rrtiole~existed   on Sanuary.3,
     1940, such salary of the oountg auditor to be ,fiap
     ed an% determined by the diatrlot  judge or distrtit
     judges making suoh appointment an% having jurisdlo-
     tion in the oounty, 8 majority ruling,, said annual
     salary to be peid monthly out of the general fund
     of the oounty.   The aotlon of said dietriot  judge
     or distriot  judges in determining an% fixing the
     salary of this oounty auditor shall be made by orber
fIonorable       Taylor    CnrlIale,   pngo   3


        and recorded In tha minutes of the district      court
        of the county, and tho alark thereof shall oerti-
        fy the same for observanoo to the oommlssloners~
        court whlah ohnll oause the same to be reoorded In
        Its minutes; after the salary of the oounty auditor
        has been faxed by the district     judge or district
        Judges, no change in such salary shall thereafter
        becone effective   until the beginnine of the noxt
        ensuJ,ng fiscal  yeor of the county,    ProvMed hou-
        ever, any i.ncrcase in the enlarg of any such county
        auditor, over and above the annual salorg allowed
        such county auditor under the general law provided
        In Article   1643, as said a~rticle exintcd on January
        1, 1940, shall only be alloved and ppermitted with
        the expreos oonsont and approval of the commission-
        erst court of the county riiloso’ county auditor la
        affected   or may be affeoto% by the provisions      of
        this aoti such oonsent and approval of suoh corn-
        mias,ionere~ oourt shall be made by order of suoh
        court and recorded   In the minutes of the oommis-
        sionerat oourt of such oounty. . . 6’
                 Artiole    1645, Vernon’s Annotated Civil Statutes,   am
It existed           January 1, 1940, road In part am follow8t
               “In any oounty having a population of thirty-
        five thousand (35,000) Inhabitants,     or over, eocord-
        In.g to the preoeding Federal Census, or having a, tax
        valuation of Fifteen pIIllIon ($1.5,000,000~00) Dollare,
        or over, aooording to the laatapproved      tax rolls,
        there shall be biannually eppointed an auditor of
        aoaounts and financea,   the title  of said offlaer    to
        be county auditor,   vho shall hold him office   for
        two (2) years, and who shall r’eoeive urn oomDensetIon
        for his eervioes One Hundred and Twenty-five Dollars
        ($125.00) for each million dollars,     or major portion
        thereof from the assesed valuation,     the annual aal-
        ary to be aomputed from the last approved tax roll;
        aai% annual anlarg from county funds shall not ex-
        ceed Three Thous?nd, Six Dundred Dollarr ($3,600.00)
        l    l   *



                Senate Dill No. ,119, auprB, among other thin&s, pro-
vides       In effect that the county auditor shall reaeive a ealary
 IIonorable Taylor   Carlisle,   page 4


  as compensation for his services      to the county as such, county
  auditor an annual snlary of not more tha,n the onnunl salary
  a,ll.owed or pald the asacsaor and collector     of taxeo in the
  coLlnty, snd not lcos timn the annual anlary allowed such coun-
  ty tiudltor under the eeneral law provided in fu%icle 1645,
  Revised civil     0tatutc3,  OS said article existed   on January 1,
  1940.     The salary of the county auditor is to be fixed and do-
  termined by the district      judge or dlstriot  judges having jur-
  isdiction    in the county, and wher& there Is more than one die-
  trict   judge, a majority ruling must be had In determIning and
  fixing the salary of the oountg auditor.        However, if there
  is any increase in the salary of the county auditor,        over and
  above t,he annual salary allowed the county audit,or under the
  general, law provided in Article     1645, aa said Artiole existed
  on January 1, 1940, the aamo shall only be allowed or per-
  mitted with the express consent and approval of the commia-
  aloners’ court of the county whoee oounty auditor is affeoted
  by the provisions      of the Act and such consent and appxoval of
  suoh commlssionera~ court shall be made by order of such oourt
  and reaorded in the minutes of the conmieelonera~ oourt of
  such county.      In other words, the salary of the county auditor
  ia to be detesmlned and fixed by the diatriot        judge or dia-
  trlct   judgea having jurladiotion    in the oounty, and if there
  is an lnoreaae in the lsalary of the oountg auditor over and
  above the annual salary allowed.ruch       oounty auditor under the
  general law provided in Artiole      1645, ao said article   existed
  on &nuary 1,1940, the Increase in ,ealarg shall not be allowed
  or permitted without the express consent and approval of the
  oommlsslonerat court of the county whoso county~auditor        is af-
. fectedr
             Kaufman county has a population of more than 35,000
 inhabitants   accardlng to the laet Federal Genrus and its tax
 valuatloa is more than 415,000,000.00      aooordlng to‘the last
 approf3d tax roll.     Therefore,   the provisions. of the fore-
 going statute are appligable      to Kaufman County.
             In anewer to your first    questIon you are rerpeotfullg
 advlaetl that it is ouz opinion under thk above rtatement of
 facts end the foregoing    etatute8,   that the salary of the coun-
 ty auditor ia to be determined and fixed by the dletriat        judge
 or district   judgea having jurlsdlotlon     in the oounty, and if
 there ie an Increase in the salary of the oounty WIltOr        over
.   -




        Honorable      Taylor   Carlisle,   page 5



        and above tho annual salary allowed such oounty auditor under
        the general law provided in Artlole   1645, as said article cxist-
        ed on January 1, l.940, the inoreaae in salary shall not be sl-
        plowed or permitted wkthout the axprass consent and approval of
        the commissionera~ ooort of Kaufman County,
                   Considering what has been said ln answers to your
        first question,   it necessarily   follows that your reoond quee-
        tion requires no father     disoussionr
                                                         YOUPU*erg truly
                  /7
                ,,’
                                                     ATTORldEYOENlBAL OF TEXAS




                                                              Ardell    Wllllams
                                                                       Asriatant
        AWldb